T'msA~~oamim~       GENEZRAL
                                 OF ?I?ExAs
                                A-   1s.-
  W’ILL    WILSON
A-rroR-      a-RAI.
                                   January 27,     1961

 Mr. 0. B. Ellis.   Mrector                  Ooinlon No. W-ggl
 Texae~Bepartment of Corrections              -
 Huntsville,  Texas                          Re:   Construction   and
                                                   effeot  of Article
                                                   5382d of Vernon's
 Dear Mr. Ellis:                                   Civil Statutes
       You have requested      our opinion     on the following
 questions:
                “1.   Should royalties and rentals paid
          after the passage of Article   5382d, Vernon's
          Civil Statutes,   on leases of prison lands
          which were executed prior to June 2, 1951,
          be credited   to the Special Mineral Fund of the
          Texas Department of Corrections?"

                “2.   Should all revenue be c?:?dl.ted to
          the Special Mineral Fund of.the      Texas Department
          of Correctlona   where such revenue is derived
          from  leases on prison lands which were executed
          after the effective    date of Article   5382d, VW?"
        Article   6203a, Vernon's Civil Statutes,created      the Board
 for Lease of Texas Prison Lands.         This Board waa empowered to
 lease all or any part of lands owned by the State of Texas aa
 Texas prison lands.       Thi.o Act also provided that "Royalties
 as stipulated     in the sale shall be paid to the General Land
 Office   at Austin, Texas, for benefit       of the General Revenue
 Pund..."      We are advised that gwauant      to this Act the Board
 med      certain prison lands, fram which oil and gas has been
 produced.      Royalties  therefrom have been recelvra     and were
 deposited     to the credit   of the Ge.leral Revenue Fund as pro-
 vided in the Statute.
        Subsequently,   Article   5382a,   Vcrnonls Civil Statuter+ was
  enacted by the 52nd Legislature        and became effective   on June 2,
  1951.   This Act provided     that lands thereafter     owned or held
  for the use or benefit     of any Department, Board, or Agency of
  the State of Texas might be ieased.          The Board la comprised of
  the Commiasloner    of the General Land Office,      the Attorney
  General, and "the particular       President   or Chairman of the
  Fhard w Acency, or Head of the Department charged GMr. 0. B. Ellis,    Page 2 (W-991)


responeibility     of management or control    of lands now owned
by, or that may hereafter      be owned by, or held iti trust for,
the use and benefit     of said Department, AEcncy, or Board.”
Section 16 of this Statute provides       that    any amounts
received    under and by virtue of this Act shall be deposited
in the State Treasury to the credit of special          funds to be
known as the ‘(appropriate       Department, Board, or Agency)
Special Mlneral Fund’, which funds are hereby created,          and
shall be used exclusively      for the benefit    of the appropriate
Department, Board, or Agency; provided,        however, no money
shall’ever     be expended from these funds except by legislative
appropriation     and then for the,purpcaes    and in the amounts
stated in the Act appropriating       same.” The Act also repealed
all laws or parts of lawa.ln conflict        therewith.
      Replying to your first    question,   we are of the opinion
that all monies received    after June 2, 1951, should beg
deposited   to the credit  of the Texas Department of Correction’8
Special Mineral Fund, even though the lease from whiah the
revenue was derived was executed prior to the effectl.ve          date
of Article   5382d.   The provision    in Article   6203a for royal-
ties  to be paid to the General Land Office       for benefit    of the
General Revenue Fund, was superseded and consequently           nulli-’
fied as cf June 2, 1951, when Article       5382d became operative.
It is of no consequence that leases may have been executed
prior to that date since some monies were received          therefrom
after this Act became effective.
       As to your second question,      It is our opinion that all
r&ewe     from leases made af.ter June 2, 1951, at which time
Article   5382d became effective,      should properly be credited
to the Texas Department of Correction16           Special Mineral Fund
as authorized      by that Act.    In that connection,     we are ln-
formed that $15,882.53       has been paid on a lease made December
12, 1952, and that $61,062.69        of royalties    has been paid on
a lease made December 28, 1951,         These royalties      have been
deposited    to the credit     of the General Revenue Fund rather
that the Special Mineral Fund of the Texas Department of
Corrections,     even though both leases were executed after
Article   5382d went into effect.       While these monies should
properly    have been credited     to the Special Mineral Fund of
the Texas Department of Corrections,         you are advised that
monies may not be withdrawn from the General Revenue Pund
and placed in another fund in order to rectify            a previous
bookkeeping     error,  or for any other reason, except upon
specific    direction   of the Legislature.       Conatltution   of
Texas, Article      8, Section   6; Manlon v. Lockhart,      131 Tex. 175,
Mr.   0. B. alis,    Page 3    (W-991)


114 S.W.2d 216; Attorneg Qcneral’e opinions                No. O-108 and
Q-44.  Copies of these opinions are attached.

                              SUMMARY
       Royalties    and rentals paid after June 2, 1951,
       being the effective      date of Article    5382d,
       Vernon’8 Civil Statutes,       on leases which were
       executed prior to that date, should properly
       be credited    to the Texas Department of
       Correctlonfs    Special Mineral and.        All
       revenue received     from leases which were
       executed after June 2, 1951, should be credited
       to the Texas Department of Correction’s
       Special Mlneral Fund; however, revenue which
       has been received      on leases of Texas prison
       lands, irrespective      of whether the leaaf,
       was exeotued before or after June 2, 1951,
       and which funds have been erroneously          deposited
       to the account of the General Revenue Fund may
       not be withdrawn or transferred        to the Special
       Mineral   Fund except upon specific      direction    of
       the Legislature.
                                    Very truly     youra,
                                    WILL WILSON


                                    By B. H.     Tlmmlns, Jr. .‘/
                                    Assistant

BHT:jh
APPROVED:
OPINION COMMITTEE
w. v. Geppert, Chairman
John Reeves
L. P. Imllar
Ray V. Loftln
J. Arthur Sandlfn
REVIEWEDFOR THE ATl?ORNEY
                        GENERAL
BY: Morgan Nesbitt